Shepley, C. J.
— The party appealing from a judgment of a justice of the peace, was required by the statute of 1821, c. 76, § 10, to recognize “to pay all intervening damages°and costs, and to prosecute his appeal with effect,” before his appeal could be allowed. An alteration of the law was made by R. S., c. 116, § 10, and the party appealing was re*102quired to recognize “ with condition to prosecute his appeal with effect, and pay all costs arising after the appeal,” before his appeal could be allowed. The substantial difference being, that the appealing party is not now required to give security for the payment of any intervening or additional damages, which may be recovered against him in the appellate court. This is an important difference.
The recognizance presented in this case, contains two provisions not authorized by law. One for the personal appearance of the appellant in the appellate court, the other for the payment of “all intervening damages.”
The justice of the peace was not authorized to require such recognizance; and the appellee could not enforce it against the appellant. The appeal was not perfected. Owen v. Daniels, 21 Maine, 180; Harrington v. Brown, 7 Pick. 232.

The exceptions are sustained. Verdict set aside, and appeal dismissed.

Howard, Rice, Hathaway and Cutting, J. J., concurred.